DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travers et al. (hereinafter “Travers” US 2014 / 0300966).

As pertaining to Claim 1, Travers discloses (see Fig. 1 and Fig. 3) a Fourier-beam shaper (i.e., a selective transmission light beam shaper) comprising:
a beam output device (22) configured to time-sequentially output a plurality of light beams (i.e., corresponding to a pixel or a group of pixels; see (30)) corresponding to a frame image such that the plurality of light beams (30) proceed in different traveling paths (i.e., angular paths), each of the plurality of light beams (30) corresponding to a partial image (i.e., pixels or groups of pixels) of the frame image (see Page 3, Para. [0028]-[0029], and [0031]);
a waveguide (12);
an input coupler (14, 90) configured to time-sequentially direct the plurality of light beams (30) toward the waveguide (12); and
a spatial converter (16) configured to time-sequentially output the plurality of light beams (30) traveling in the waveguide (12) through spatially different regions of the spatial converter (16; see Page 3, Para. [0026], [0029], and [0033]; and Page 5 through Page 6, Para. [0047]-[0052]),
wherein the spatial converter (16) comprises a plurality of selective transmission elements (i.e., individually controllable diffractive components) arranged in a first direction (i.e., a horizontal direction or a vertical direction), the first direction (i.e., the horizontal or vertical direction) crossing directions in which the plurality of light beams (30) are output, and
wherein each of the plurality of selective transmission elements (i.e., individually controllable diffractive components) is configured to output each of the plurality of light beams (30) at each of the spatially different regions of the spatial converter (16), and a number of the plurality of light beams (30) and a number of the plurality of selective transmission elements (i.e., individually controllable diffractive components) are equal (again, see Page 5 through Page 6, Para. [0047] and [0053]).

As pertaining to Claim 2, Travers discloses (see Fig. 1 and Fig. 3) that the spatial converter (16) is further configured to output the plurality of light beams (30) in a plurality of specific directions (again, see Page 5 through Page 6, Para. [0047]-[0052]).

As pertaining to Claim 3, Travers discloses (see Fig. 1 and Fig. 3) that the spatial converter (16) is further configured to output at least two of the plurality of light beams (30) in different directions (again, see Page 5 through Page 6, Para. [0047]-[0052]).

As pertaining to Claim 4, Travers discloses (see Fig. 1 and Fig. 3) that each of the plurality of selective transmission elements (i.e., individually controllable diffractive components) is configured to transmit one of the plurality of light beams (30) to an external space (i.e., an eye space) and not to transmit remaining light beams (30) of the plurality of light beams (30) to the external space (again, see Page 5 through Page 6, Para. [0047]-[0052]).

As pertaining to Claim 5, Travers discloses (see Fig. 1 and Fig. 3) that each of the selective transmission elements (i.e., individually controllable diffractive components) is further configured to selectively transmit the plurality of light beams (30) according to an optical characteristic (i.e., a diffraction characteristic) of each of the plurality of selective transmission elements (i.e., individually controllable diffractive components; again, see Page 5 through Page 6, Para. [0047]-[0052]).

As pertaining to Claim 6, Travers discloses (see Fig. 1 and Fig. 3) that the optical characteristic (i.e., a diffraction characteristic) comprises a diffraction characteristic (again, see Page 5 through Page 6, Para. [0047]-[0052]).

As pertaining to Claim 7, Travers discloses (see Fig. 1 and Fig. 3) that at least one of a grating structure and a material of at least two of the plurality of selective transmission elements (i.e., individually controllable diffractive components) are different from each other (again, see Page 5 through Page 6, Para. [0047]-[0052] in combination with Page 4, Para. [0035]-[0037]).

As pertaining to Claim 8, Travers discloses (see Fig. 1 and Fig. 3) that each of the plurality of selective transmission elements (i.e., individually controllable diffractive components) is further configured to selectively transmit the plurality of light beams (30) according to an electrical signal applied to each of the plurality of selective transmission elements (i.e., individually controllable diffractive components; again, see Page 5 through Page 6, Para. [0047]-[0052] in combination with Page 4, Para. [0035]-[0037]).

As pertaining to Claim 9, Travers discloses (see Fig. 1 and Fig. 3) that the input coupler (14, 90) is further configured to direct the plurality of light beams (30) that are incident on the input coupler (14, 90) at different incident angles (again, see Page 5, Para. [0043]-[0046] in combination with Page 3 through Page 4, Para. [0034]-[0037]).

As pertaining to Claim 10, Travers discloses (see Fig. 1 and Fig. 3) that the spatial converter (16) is further configured to output the plurality of light beams (30) through the spatially different regions of the spatial converter (16) based on incident angles of the plurality of light beams (30; again, see Page 5 through Page 6, Para. [0046]-[0052]).

As pertaining to Claim 11, Travers discloses (see Fig. 1 and Fig. 3) that the spatial converter (16) is further configured to focus the plurality of light beams (30) respectively at different positions in an external space (again, see Page 5 through Page 6, Para. [0046]-[0052]).

As pertaining to Claim 12, Travers discloses (see Fig. 1 and Fig. 3) a frame image is provided to a user based on the focused plurality of light beams (30; see Page 3, Para. [0026] and [0028]-[0029]).

As pertaining to Claim 14, Travers discloses (see Fig. 1 and Fig. 3) that each of the plurality of light beams (30) corresponds to a pixel image of the frame image (see Page 3, Para. [0026] and [0028]-[0029]).

As pertaining to Claim 15, Travers discloses (see Fig. 1 and Fig. 3) that sizes of the plurality of light beams (30) output from the spatial converter (16) are different from sizes of the plurality of light beams (30) incident on the input coupler (see (14, 90); again, see Page 5 through Page 6, Para. [0046]-[0052]; and note that the Fourier-beam shaper expands an exit pupil or eye box; see Page 1, Para. [0004]).

As pertaining to Claim 16, Travers discloses (see Fig. 1 and Fig. 3) that sizes of the plurality of light beams (30) output from the spatial converter (16) are greater than the sizes of the plurality of light beams (30) incident on the input coupler (see (14, 90); again, see Page 5 through Page 6, Para. [0046]-[0052]; and note that the Fourier-beam shaper expands an exit pupil or eye box; see Page 1, Para. [0004]).

As pertaining to Claim 17, Travers discloses (see Fig. 1 and Fig. 3) that the input coupler (14, 90) comprises:
a first input coupler (see any independent spatial region of (14, 90)) configured to direct first light beams (30) of the plurality of light beams (30) toward the waveguide (12); and
a second input coupler (see any other independent spatial region of (14, 90)) configured to direct second light beams (30) of the plurality of light beams (30) toward the waveguide (12; see Page 3 through Page 4, Para. [0033]-[0034]; and Page 5, Para. [0045]).

As pertaining to Claim 18, Travers discloses (see Fig. 1 and Fig. 3) that the first light beams (30) and the second light beams (30) are synchronously and respectively incident on the first input coupler (see any independent spatial region of (14, 90)) and the second input coupler (see any other independent spatial region of (14, 90); and see Page 3, Para. [0028]-[0031]).

As pertaining to Claim 19, Travers discloses (see Fig. 1 and Fig. 3) that the waveguide (12) comprises:
a first waveguide (i.e., see any portion of the waveguide (12), such as a horizontal portion) in which the first light beams (30) travel; and
a second waveguide (i.e., see any other portion of the waveguide (12), such as a different horizontal portion) in which the second light beams travel (30; see Page 3 through Page 4, Para. [0027] and [0034]; and Page 5, Para. [0048]).

As pertaining to Claim 20, Travers discloses (see Fig. 1 and Fig. 3) that the spatial converter (16) comprises:
a first spatial converter (see any independent spatial region of (16)) arranged on the first waveguide (i.e., see any portion of the waveguide (12), such as a horizontal portion) and configured to output the first light beams (30) through different regions of the first spatial converter (again, see any independent spatial region of (16)); and
a second spatial converter (see any other independent spatial region of (16)) arranged on the second waveguide (i.e., see any other portion of the waveguide (12), such as a different horizontal portion) and configured to output the second light beams (30) through different regions of the second spatial converter (see any other independent spatial region of (16); and again, see Page 5 through Page 6, Para. [0046]-[0052]).

As pertaining to Claim 21, Travers discloses (see Fig. 1 and Fig. 3) that the first spatial converter (see any independent spatial region of (16)) is further configured to form a first sub-frame image in a first region (i.e., any arbitrary region) of an external space (see (42)), and the second spatial converter (see any other independent spatial region of (16)) is further configured to form a second sub-frame image in a second region (i.e., any arbitrary region) of the external space (see (42)), the second region (i.e., the second arbitrary region of (42)) being different from the first region (i.e., the first arbitrary region of (42); and again, see Page 5 through Page 6, Para. [0046]-[0052]).

As pertaining to Claim 22, Travers discloses (see Fig. 1 and Fig. 3) that the first sub-frame image and the second sub-frame image correspond to different portions of a frame image (see Page 3, Para. [0029]-[0030]).

As pertaining to Claim 23, Travers discloses (see Fig. 1 and Fig. 3) a display apparatus (10) comprising:
a beam output device (22) configured to time-sequentially output a plurality of light beams (i.e., corresponding to a pixel or a group of pixels; see (30)) corresponding to a frame image such that the plurality of light beams (30) proceed in different traveling paths (i.e., angular paths), each of the plurality of light beams (30) corresponding to a partial image (i.e., pixels or groups of pixels) of the frame image (see Page 3, Para. [0028]-[0029], and [0031]);
a Fourier-beam shaper (i.e., a selective transmission light beam shaper) comprising:
a waveguide (12);
an input coupler (14, 90) configured to time-sequentially direct the plurality of light beams (30) toward the waveguide (12); and
a spatial converter (16) configured to time-sequentially output the plurality of light beams (30) traveling in the waveguide (12) through spatially different regions of the spatial converter (16);
a light source (32) configured to output the plurality of light beams (30) to the Fourier-beam shaper (see Page 3, Para. [0026], [0029], and [0033]; and Page 5 through Page 6, Para. [0047]-[0052]),
wherein the spatial converter (16) comprises a plurality of selective transmission elements (i.e., individually controllable diffractive components) arranged in a first direction (i.e., a horizontal direction or a vertical direction), the first direction (i.e., the horizontal or vertical direction) crossing directions in which the plurality of light beams (30) are output, and
wherein each of the plurality of selective transmission elements (i.e., individually controllable diffractive components) is configured to output each of the plurality of light beams (30) at each of the spatially different regions of the spatial converter (16), and a number of the plurality of light beams (30) and a number of the plurality of selective transmission elements (i.e., individually controllable diffractive components) are equal (again, see Page 5 through Page 6, Para. [0047] and [0053]).

As pertaining to Claim 24, Travers discloses (see Fig. 1 and Fig. 3) an exit pupil expander (see (14, 90, 16) and note that the combined control of the individual components comprising these elements constitute an exit pupil expander) configured to expand the plurality of light beams (30) output from the Fourier-beam shaper (see Page 1, Para. [0004]; Page 2, Para. [0011]-[0012]; and Page 8 through Page 9, Para. [0077]).

As pertaining to Claim 25, Travers discloses (see Fig. 1 and Fig. 3) that the exit pupil expander (see (14, 90, 16) and note that the combined control of the individual components comprising these elements constitute an exit pupil expander) is further configured to transmit light corresponding to a reality environment (i.e., an ambient environment; see Page 1, Para. [0009]; Page 2, Para. [0013]; and Page 6, Para. [0052]).

As pertaining to Claim 26, Travers discloses (see Fig. 1 and Fig. 3) a spatial light modulator (24) configured to add image information (i.e., light angle information) to the plurality of light beams (30) output from the Fourier-beam shaper or the light source (32; see Page 3, Para. [0028]-[0031]).

As pertaining to Claim 27, Travers discloses (see Fig. 1 and Fig. 3) a direction adjustment member (24) configured to adjust incident angles of the plurality of light beams (30) incident on the Fourier-beam shaper (see Page 3, Para. [0028]-[0031]).


Response to Arguments

Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner, namely the reference to Travers, teach or fairly suggest “a beam output device configured to time-sequentially output a plurality of light beams… corresponding to a partial image of the frame image;” wherein the claimed “spatial converter” comprises “a plurality of selective transmission elements… configured to output each of the plurality of light beams… and a number of the plurality of light beams and a number of the plurality of selective transmission elements are equal” (see Remarks at Pages 8 and 9).  The examiner respectfully disagrees.  The examiner respectfully maintains that Travers clearly discloses a “beam output device” (22) in Figure 1 that “can take a number of forms including a two-dimensional array of addressable pixels, a one-dimensional array of addressable pixels, or a single addressable light source” wherein the “beam output device” is “addressable by a controller… in a conventional fashion for simultaneously or sequentially expressing the pixilated content of an intended image” (see Page 3, Para. [0028]).  In this regard, “light from each pixel” in a “two-dimensional array” is “time-sequentially output” as a “plurality of light beams” that correspond to a “partial image” of a “frame image,” and each light beam proceeds in a different traveling path (see Page 3, Para. [0029], for example).  Travers further discloses that each “time-sequential output” of the “beam output device” (22) is time-sequentially output by a “spatial converter” (16) comprising a “plurality of selective transmission elements” (i.e., individually controllable diffractive components) that correspond with the spatial position of the two-dimensional array of addressable pixels corresponding to the “plurality of light beams” (see the light beams in Figure 1, for example; and see Page 5, Para. [0047]).  That is, Travers plainly discloses that “a number of the plurality of light beams and a number of the plurality of selective transmission elements are equal” and that “each of the plurality of light beams” is output “at each of the spatially different regions of the spatial converter.”  Therefore, the rejection of Claims 1-12 and 14-27 is maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. (US 2018 / 0101018), commonly assigned with the instant application, appears to disclose a beam output device (see Fig. 2) and selective transmission elements (see Fig. 1) configured to selectively and time-sequentially output each of a plurality of light beams based on diffraction characteristics of the selective transmission elements (see Page 2 through Page 3, Para. [0051]-[0052]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622